Citation Nr: 0509632	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03-19 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of death.


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had Recognized Guerilla Service from June 1945 to 
March 1946.  The appellant is the veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for the cause of the veteran's death.

The Board remanded this case in October 2004 for additional 
development, which subsequently was accomplished.  In the 
Remand action paragraph, in regard to the need for an 
issuance of a Statement of the Case (SOC) for an accrued 
benefits claim, the Board in error referenced claims that do 
not pertain to this case.  The Board regrets any confusion 
this may have caused, but notes that the veteran was not 
prejudiced, as the RO correctly issued the SOC regarding the 
accrued benefits claim.  The appellant did not perfect her 
appeal after the issuance of the October 2004 SOC.  Thus, the 
issue of accrued benefits is not before the Board.


FINDINGS OF FACT

1.  The veteran died in March 1996.  The causes of death were 
listed as pulmonary tuberculosis and pneumonia.

2.  The competent and most probative medical evidence of 
record does not show any relationship between the cause of 
the veteran's death and any injury or disease during the 
veteran's service.





CONCLUSION OF LAW

No disability incurred in or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2003); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

I.  Duty to Notify

In this case, the agency of original jurisdiction notified 
the appellant of the information and evidence necessary to 
substantiate the claim and the respective responsibilities of 
each party for obtaining and submitting evidence.  This was 
accomplished by way of a December 2002 VA letter, which is 
prior to the February 2003 rating decision.  The RO notified 
the appellant again in April 2004.

The RO notified the appellant of the responsibilities of the 
VA and the appellant in developing the record.  Specifically, 
the RO notified the appellant that VA would obtain service 
medical records and any other relevant medical records 
identified by the appellant.  The RO notified the appellant 
of her responsibility to respond in a timely manner to the 
VA's requests for specific information and to provide a 
properly executed release so that VA could request the 
records for her.  

The Board notes that the December 2002 VA letter notified the 
appellant that she had 30 days from the date of the letter to 
respond.  The appellant was further advised that if she did 
not respond by the end of the 30-day period, her appeal would 
be decided based on the information and evidence currently of 
record.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the VCAA notice 
given to the appellant in this case.

The RO notified the appellant why she was not entitled to 
service connection for cause of death in the February 2003 
rating decision, the May 2003 Statement of the Case, and the 
two January 2005 Supplemental Statements of the Case.  The RO 
notified the appellant of the laws and regulations pertaining 
to service connection and provided a detailed explanation why 
service connection for cause of death was not warranted under 
the applicable laws and regulations based on the evidence 
provided.

Upon a review of the claims folder, the Board finds that the 
appellant was notified of the evidence and information 
necessary to substantiate her claim of service connection for 
cause of death; was notified of the respective 
responsibilities of VA and herself as it pertained to who was 
responsible for obtaining such evidence; and also was 
notified to submit all relevant evidence she had to the RO.  
Thus, the Board concludes that the duty to notify the 
appellant has been satisfied under 38 U.S.C.A. § 5103; 38 
C.F.R. § 3.159.

II.  Duty to Assist

VA also must make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records, VA hospital records dated from March 1946 to May 
1958, and from February 1993 to March 1996, and a March 1996 
death certificate.  This case was remanded in October 2004 
because the record indicated that the veteran had received VA 
hospital treatment in 1995, but there were no treatment 
records reflected in the record.  The appellant subsequently 
submitted VA hospital records dated from February 1994 to 
November 1995.  The Board finds that there are no additional 
medical treatment records necessary to proceed to a decision 
in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided a VA medical examination in December 2004, 
and the examiner rendered a considered medical opinion 
regarding the pertinent issues in this matter.  
  
In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to the issue of service 
connection is required to comply with the duty to assist 
under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 
3.159.

Analysis

The appellant filed a claim for service connection for cause 
of death.  In support of her claim, she contends that the 
veteran was service-connected for chronic pleuritis, as a 
residual of pneumonia, and that this contributed to pulmonary 
tuberculosis and pneumonia, which caused the veteran's death. 

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must establish that the service-connected disability was 
either the principal or a contributory cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).
 
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including pulmonary 
tuberculosis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In June 1954, service connection was established for chronic 
right pleuritis as a residual of pneumonia.  However, in 
August 1958, the RO determined that the veteran was Absent 
without Leave (AWOL) after March 2, 1946 and that as such his 
discharge from service was dishonorable.  Accordingly, the RO 
found that the veteran was barred from VA benefits and his VA 
benefits were terminated.  Subsequently, the RO, in February 
2002, determined that the veteran's discharge was not a bar 
to establishing of his surviving spouse's entitlement to VA 
benefits.

The service medical records show treatment in 1946 for 
pneumonia at the lower half of the right side with 
complicating pleuritis, right base.  A February 1946 medical 
record shows that due to the duration of a density in the 
right base found in x-ray studies, a diagnosis of chronic 
pleuritis, tuberculosis in nature should be highly 
considered.  The diagnosis of pneumonic consolidation, 
resolved, was maintained.  Physical examination in 1946 to 
1947 shows complaints of chest pain, fever, persistent cough 
with blood-streaked sputum, and findings of coarse rales in 
both lungs.

An April 1954 VA examination shows a diagnosis of residuals 
of chronic pleurisy, right.  An October 1955 Philippines 
Department of Health x-ray of the lungs shows findings 
suggestive of pulmonary tuberculosis.  An October 1956 
Philippines Department of Health x-ray of the lungs shows 
pulmonary tuberculosis moderately advanced.  In May 1957, 
Department of Health x-rays of the lungs show findings 
suggestive of pulmonary tuberculosis.  A May 1958 VA 
radiograph report shows a finding of pneumothorax in the 
right, tuberculosis suspect.

A March 1990 medical statement shows treatment for pulmonary 
tuberculosis, though the dates of treatment are not 
mentioned.

A February 1993 VA radiograph report shows a finding of 
pulmonary tuberculosis.

In January 1994, a Philippine Department of Health record 
certifies that the veteran was treated from December 1993 to 
January 1994 for pulmonary tuberculosis and pneumonia, right.

VA hospital records dated from February 1994 to November 1995 
show a diagnosis of pulmonary tuberculosis, minimal activity 
undetermined.  

A July 1995 VA hospital record shows a finding of chronic 
pneumonitis.

VA hospital records dated from February 1996 to March 1996 
show findings of pulmonary tuberculosis, inactive and 
pneumohydrothorax.

The veteran's death certificate shows that he died on March 
[redacted], 1996.  The immediate cause of death listed is pulmonary 
tuberculosis and pneumonia.

A January 2003 medical certification from the city health 
officer shows the veteran was issued a death certificate 
after dying in his residence, and that he had a history of 
pulmonary tuberculosis and was bedridden.  The city health 
officer stated that this was his basis for issuance of the 
cause of death as pulmonary tuberculosis and pneumonia, and 
that he had not seen the deceased personally.  He also noted 
that he issues death certificates for burial purposes for 
those who die at their residences.

A December 2004 VA opinion report shows a finding that it is 
not likely that the veteran's chronic right pleuritis is the 
immediate or underlying cause of his death, nor is it 
etiologically related.  The VA physician noted that the 
evidence of record supporting his opinion was that a medical 
abstract from the VA hospital showed a diagnosis of 
respiratory failure, secondary to retained secretions, 
secondary to bronchiectasis.  The VA physician found that the 
course in the wards already showed a worsening respiratory 
problem, and that with inadequate medication, infection is 
expected in this case.  He also noted that pneumonia in the 
elderly is already seen and sepsis may have ensued.  The VA 
physician noted that the chest x-ray done in February 1996 
had a reading of pneumohydrothorax and this was not seen on 
previous films.  The VA physician found that this would only 
mean that the pneumohydrothorax is a new finding most likely 
due to an ongoing infection, and not from his chronic 
pleuritis.  

The VA physician noted that the veteran went into cardiac 
arrest in February 1996 and was revived; however, his overall 
status and Glasgow coma scale test was not elucidated in the 
abstract.  He was still intubated and on a respirator when he 
was discharged in March 1996 against medical advice.  It was 
noted that the veteran died the following day at home, most 
likely due to cardiopulmonary arrest, secondary to multiorgan 
failure, secondary to sepsis or respiratory failure due to 
pneumonia.  The VA physician noted that the veteran had 
multiple medical problems, including chronic obstructive 
pulmonary disease, emphysema, chronic bronchitis, 
bronchiectasis, and arteriosclerotic cardiovascular disease.  
The VA physician indicated that the veteran's chronic 
pleuritis was just a chest x-ray finding and that this is a 
residual of a previous infection and was treated.  The VA 
physician found that a chest x-ray finding of chronic 
pleuritis has no clinical significance if minimal or 
moderate.  If severe, he noted, chronic pleuritis can cause a 
restrictive lung disease, but is least likely to cause death.  
Last, the VA physician noted that usually while an infection 
can cause death and the veteran had other respiratory 
problems such as chronic obstructive pulmonary disease, 
chronic bronchitis, and bronchiectasis, which were prone to 
be infected and cause respiratory failure.  The rationale 
listed for the medical opinion was theory, observation, 
practice, claims file, and literature review.  

Upon review of the record, the Board finds that the competent 
medical evidence of record shows that no disability related 
to service caused or contributed to cause the veteran's 
death.  

Although the veteran had an in-service diagnosis of pleuritis 
as a residual of pneumonia, the VA physician, after review of 
the entire claims file and application of sound medical 
principles, found that it was not likely that the chronic 
right pleuritis was the immediate or underlying cause of his 
death.  The VA physician found that the chest x-ray finding 
of chronic pleuritis was a residual of a previous infection, 
like pneumonia or tuberculosis, and was treated.  The VA 
physician noted that although the chronic pleuritis can cause 
restrictive lung disease, it is least likely to cause death.  
He also noted that pneumonia is seen in the elderly.  He 
stated that the February 1996 finding of pneumohydrothorax 
was not found on previous films and was therefore a new 
finding most likely due to an ongoing infection, but not from 
the chronic pleuritis.  Thus, the evidence does not show that 
the service-connected pleuritis as a residual of pneumonia 
caused his death.  The veteran had no other service-connected 
disabilities.  

The evidence also does not establish that death-causing 
pulmonary tuberculosis was related to service.  The service 
medical records show that a diagnosis of tuberculosis was 
considered in 1946; but there is no subsequent diagnosis.  
The first finding suggestive of pulmonary tuberculosis was 
not until 1955, which is many years after discharge from 
service.  In 1994, the pulmonary tuberculosis was reported 
inactive.  In fact, up until the city health officer listed 
pulmonary tuberculosis as one of the causes of death due to 
his history and the fact that he was bedridden, all of the 
medical records leading up to the death certificate show 
pulmonary tuberculosis as inactive.  The individual who 
issued the death certificate noted that he had not examined 
the veteran and was in the practice of issuing death 
certificates for burial purposes.  As there was no in-service 
diagnosis of pulmonary tuberculosis, and by 1994, the 
tuberculosis was inactive up until the time of the veteran's 
death, the evidence does not show a relationship between 
tuberculosis and service.    

Although the appellant asserts that the veteran's cause of 
death was related to service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board notes the 
appellant's February 2002 statement asserting that the 
veteran was treated for pulmonary tuberculosis in service.  
However, there are no service medical records to support this 
claim; nor is there any medical evidence relating the 
pulmonary tuberculosis to service.  Moreover, the medical 
evidence does not show that the service-connected chronic 
pleuritis as a residual of pneumonia caused his death.  Thus, 
while the Board has considered the appellant's lay 
assertions, they do not outweigh the medical evidence of 
record, which shows that no disability related to service 
caused or contributed to the veteran's death.  A competent 
medical expert makes this opinion and the Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Board finds that based on the evidence above, the 
preponderance of the evidence is against the claim of service 
connection for cause of the veteran's death.  In making this 
decision, the Board has considered the benefit-of-the-doubt-
doctrine, but it does not apply.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

Entitlement to service connection for cause of death is 
denied.



	                     
______________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


